Citation Nr: 0920936	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-30 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
melorheostosis, left side (affecting the left shoulder, 
cervical spine, elbow, ulna, wrist, hip, and hand).

2.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.

3.  Entitlement to an evaluation in excess of 10 percent for 
hallux valgus, right foot.

4.  Entitlement to an evaluation in excess of 10 percent for 
hallux valgus, left foot.

5.  Entitlement to an evaluation in excess of 0 percent for 
hypertension.

6.  Entitlement to an evaluation in excess of 0 percent for 
bilateral high frequency hearing loss.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for Agent Orange 
exposure.

9.  Entitlement to service connection for a disability caused 
by Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1947 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied an increased rating in excess of 30 percent for 
melorheostosis, left side, an increased rating in excess of 
10 percent for pes planus, increased ratings in excess of 10 
percent for left and right hallux valgus, an increased rating 
in excess of 0 percent for hypertension, and an increased 
rating in excess of 0 percent for bilateral high frequency 
hearing loss.  The RO also denied service connection for PTSD 
and Agent Orange exposure, finding that the Veteran had not 
submitted new and material evidence to reopen the claims.  
Irrespective of the RO's actions, the Board must decide 
whether the Veteran has submitted new and material evidence 
to reopen the claims of service connection for PTSD and Agent 
Orange exposure.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  In April 2007, the RO granted an increased rating of 
30 percent for pes planus, effective July 11, 2006.  The 
Veteran has not indicated that he is satisfied with this 
rating.  Thus, this claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The claim for service connection for Agent Orange exposure 
has been modified as reflected on the cover page, due to the 
Veteran's contentions.

The issues of entitlement to an evaluation in excess of 30 
percent for melorheostosis, left side (affecting the left 
shoulder, cervical spine, elbow, ulna, wrist, hip, and hand) 
and service connection for a disability caused by Agent 
Orange exposure are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is manifested by 
severe foot strain in the bilateral feet, completely 
collapsed arches, +5 midstance pronation, and tenderness to 
the plantar and dorsal aspects of the metatarsal heads and 
the plantar fascia, with pain on movement.    

2.  The Veteran has severe hallux valgus deformities of the 
bilateral feet.

3.  The Veteran's systolic blood pressure range is from 101 
to 143 and diastolic blood pressure range is from 61 to 88, 
controlled with medication and with no history of diastolic 
range of 100.  

4.  The Veteran's bilateral hearing loss is manifested by no 
more than Level I hearing loss in both ears and there is no 
record of any functional impairment due to hearing loss.

5.  In a February 2004 decision, VA determined that the 
Veteran did not have any diseases related to exposure to 
Agent Orange in service and that he did not have a diagnosis 
of PTSD related to service.  That decision is now final.

6.  With respect to the service connection claim for Agent 
Orange, evidence received since the February 2004 decision 
relates to unestablished facts necessary to substantiate the 
claim and raises a reasonable possibility of substantiating 
the service connection claim for Agent Orange exposure.

7.  With respect to the service connection claim for PTSD, 
evidence received since the February 2004 decision does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the service connection claim for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 50 percent 
for bilateral pes planus are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 4.7, 
4.71a, Diagnostic Code 5276 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for hallux valgus of the right foot are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.321, 4.7, 4.71a, Diagnostic Code 5280 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for hallux valgus of the left foot are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.7, 4.71a, Diagnostic Code 5280 (2008).

4.  The criteria for an evaluation in excess of 0 percent for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.7, 4.104, Diagnostic Code 7101 (2008).

5.  The criteria for an evaluation in excess of 0 percent for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.7, 4.85, 4.86 (2008).

6.  New and material evidence has been received since the 
February 2004 rating decision denying service connection for 
Agent Orange exposure, and the claim is reopened. 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2008).

7.  New and material evidence has not been received since the 
February 2004 rating decision denying service connection for 
PTSD, and the claim is not reopened. 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2006.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying 
the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the relative duties of VA and the claimant to obtain 
evidence.  The letter also described the meaning of "new" 
and "material" evidence in order to reopen the service 
connection claim for PTSD, including the reason for the 
previous denial and the information necessary to substantiate 
the underlying claim on the merits.  This is in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 (2006).  

While the notice letters included the general criteria for 
submitting evidence that the pes planus, hallux valgus, 
bilateral hearing loss, and hypertension disabilities were 
worse, the general procedure for assigning disability 
ratings, and the impact the disability had on the Veteran's 
employment, the letters did not notify the Veteran of the 
relevant rating criteria.  Thus, VA's duty to notify has not 
been satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication, as VA 
has obtained all relevant evidence and a reasonable person 
would understand what was necessary to substantiate the 
claim.  In July 2006, the Veteran noted the Diagnostic Codes 
for rating the pes planus, hallux valgus, bilateral hearing 
loss, and hypertension disabilities.  While he did not note 
the specific rating criteria for each code, he at least 
demonstrated some familiarity with the relevant codes.  Also, 
after receiving the various adjudicatory documents, including 
the January 2007 rating decision and August 2007 statement of 
the case that listed all of the relevant diagnostic codes, a 
reasonable person would understand what was necessary to 
substantiate the increased rating claims.  Finally, the 
Veteran's representative is presumed to have basic knowledge 
of the applicable criteria for the Veteran's claims and to 
have communicated this information to the claimant. See 
Overton v. Nicholson, 20 Vet. App. 427, 438- 439 (2006).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, offered to assist 
the Veteran in obtaining evidence, and provided a VA 
examination addressing the severity of the pes planus, hallux 
valgus, hearing loss, and hypertension.  A VA medical 
examination was not provided with respect to the claim to 
reopen service connection for PTSD.  As discussed below, 
however, the Veteran did not submit new and material evidence 
to reopen his previously denied service connection claim for 
PTSD.  Also, the record shows no relationship between any 
present PTSD disability and service.  Under these 
circumstances, VA's duty to assist does not require that the 
appellant be afforded a medical opinion.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the Veteran with a medical examination absent a 
showing by Veteran of a causal connection between the 
disability and service).  

Relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  While a December 
2006 VA examiner did not specifically address the functional 
effects caused by the Veteran's bilateral hearing loss 
disability, the Board finds that no prejudice results to the 
Veteran and, as such, the Board may proceed with a decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

While the December 2006 VA examiner failed to address the 
functional effect of the Veteran's hearing loss disability, 
the evidence of record as of July 2007 clearly shows that the 
Veteran was retired and last worked in 1989 as a security 
guard.  The July 2007 VA medical record also noted that the 
Veteran was completely independent in his activities of daily 
living.  The Veteran submitted numerous procedural documents 
addressing his hearing loss and his representative also 
submitted argument on his behalf, but none of the statements 
show any functional impairment due to the hearing loss.  
Therefore, while the December 2006 VA examination is 
defective under Martinak, the Board finds that no prejudice 
results to the Veteran in that there would be no effects on 
employment; medical evidence shows he is completely 
independent in his activities of daily living; and he has not 
indicated any other functional effects of his hearing loss 
disability.  The evidence is sufficient for the Board to 
consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the claims file.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Pes planus

The RO granted service connection for bilateral pes planus in 
October 1972 assigning a 0 percent evaluation, effective June 
10, 1972.  The RO denied entitlement to an evaluation in 
excess of 0 percent for pes planus in a rating decision dated 
in June 2003, which decision is now final.

The Veteran filed an increased rating claim for pes planus in 
July 2006.  In April 2007, the RO granted an increased rating 
of 30 percent for pes planus, effective July 11, 2006.  The 
Veteran is not satisfied with this rating.

Acquired flatfoot is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  A 30 percent evaluation is warranted 
for severe bilateral flatfoot with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 30 percent evaluation 
also is warranted for pronounced unilateral flatfoot with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achilles on manipulation, not improved by orthopedic 
shoes or appliances.  A 50 percent evaluation is warranted 
for the same findings for pronounced flatfoot if the 
disability is bilateral.

A March 2007 VA examination report shows the Veteran used a 
wheelchair.  He did not have orthotics, splints, or braces.  
On physical examination, the left foot had severe foot strain 
with complete collapse of the transverse and longitudinal 
plantar arches.  There was tenderness of the dorsal and 
plantar aspects of the metatarsal heads and the entire length 
of the plantar fascia.  There also was tenderness of the 
Achilles tendon.  The ankle joint showed 1/3 effusion with 
tenderness of the medial lateral and anterior joint lines.  
There was 10 degrees of valgus angulation of the os calcis in 
relationship to the long axis of the tibia.  There also was 
pain on foot eversion and inversion.  On the right foot, 
there was severe foot strain with complete collapse of the 
transverse and longitudinal plantar arches.  There was 16 
degrees of valgus angulation of the os calcis in relationship 
to the long axis of the tibia.  The Achilles tendon was 
intact and tender.  There was tenderness of the plantar and 
dorsal aspects of the metatarsal heads.  There also was 
tenderness of the plantar fascia and medial, lateral, and 
anterior ankle joint.  There was pain on foot inversion, 
eversion, ankle dorsiflexion, and plantar flexion.  The 
assessment was bilateral foot strain, severe and bilateral 
feet degenerative joint disease of the small joints.

An October 2007 VA podiatry consult report shows the Veteran 
had a pes planus foot type.  The Veteran had +5 midstance 
pronation.

The medical evidence shows the Veteran has severe foot strain 
in the bilateral feet, completely collapsed arches, +5 
midstance pronation, and tenderness to the plantar and dorsal 
aspects of the metatarsal heads and the plantar fascia.  
There also was pain on movement.  While not all of the 
criteria for a 50 percent evaluation are met, the medical 
findings more closely approximate the criteria for a 50 
percent rating for pronounced bilateral flatfoot under 
Diagnostic Code 5276.  See 38 C.F.R. § 4.7.  This is the 
highest schedular rating available under Diagnostic Code 
5276.  

None of the other relevant diagnostic codes provide for a 
rating higher than 50 percent.  A separate evaluation for 
degenerative joint disease of the foot is not proper, as the 
impairment associated with degenerative joint disease is 
contemplated under the rating criteria for pronounced 
bilateral flatfoot.  The evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Veteran has complaints of severe pain in the feet, especially 
on weight-bearing and after walking.  Any functional 
impairment in the feet, however, already has been considered 
by the 50 percent rating assigned under Diagnostic Code 5276.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1.

The level of impairment associated with the bilateral pes 
planus disability has been relatively stable throughout the 
appeals period, or at least has never been worse than what is 
warranted for a 50 percent rating.  Therefore, the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 50 percent evaluation is warranted for the bilateral pes 
planus disability.  To the extent that any further increase 
is denied, the preponderance of the evidence is against the 
increased rating claim and there is no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Hallux valgus

The RO granted service connection for bilateral hallux valgus 
in October 1972 assigning 0 percent evaluations for each 
foot, effective June 10, 1972.  In June 2003, the RO granted 
increased ratings of 10 percent each for bilateral hallux 
valgus, effective January 28, 2003.

The Veteran filed increased rating claims for his bilateral 
hallux valgus disabilities in July 2006.

Hallux valgus, unilateral, warrants a 10 percent evaluation 
if it is operated with resection of metatarsal head, or 
severe, if equivalent to amputation of great toe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.  

A March 2007 VA examination report shows 54 degrees of hallux 
valgus deformity of the first metatarsophalangeal joint on 
the left foot.  The second toe was overlapping the first toe 
with 42 degrees of varus angulation at the 
metatarsophalangeal joint.  There were calluses overlying the 
metatarsophalangeal joint and the proximal interphalangeal 
joint of the second and third toes.  On the right foot, there 
was a 50-degree hallux valgus deformity of the first 
metatarsophalangeal joint.  There also was a 40-degree varus 
deformity of the second toe metatarsophalangeal joint 
overlapping the first toe.  There were calluses present over 
the metatarsophalangeal dorsum of the first toe.  There also 
was a prominent callus of the dorsum of the proximal 
interphalangeal joint of the second toe.  The assessment was 
severe hallux valgus of the bilateral feet.

VA podiatry consult reports dated in September 2007 and 
October 2007 continue to show findings of severe bilateral 
hallux valgus.  The October 2007 record notes that the 
Veteran needed custom shoes with maximum room on top of 
second toes.

While the findings related to the bilateral hallux valgus 
disabilities are severe, as the Veteran is rated as 10 
percent disabled for his bilateral hallux valgus 
disabilities, he is in receipt of the highest schedular 
rating available for these disabilities.

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Veteran has complaints of pain and rubbing on the toes from 
shoe wear and had special shoes ordered.  Any functional 
impairment for the bilateral hallux valgus, however, already 
has been considered by the 10 percent ratings assigned under 
Diagnostic Code 5280.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

The level of impairment associated with the bilateral hallux 
valgus deformity has been relatively stable throughout the 
appeals period, or at least has never been worse than what is 
warranted for 10 percent ratings.  Therefore, the application 
of staged ratings (i.e., different percentage ratings for 
different periods of time) is inapplicable.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against the increased 
rating claims for bilateral hallux valgus; there is no doubt 
to be resolved; and increased ratings are not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Hypertension

The RO granted service connection for hypertension in October 
1972 assigning a 0 percent evaluation, effective June 10, 
1972.  The Veteran filed an increased rating claim in July 
2006.

The Veteran's hypertension is rated as 0 percent disabling 
under 38 C.F.R. § 4.104, Diagnostic Code 7101, for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  An evaluation of 10 percent is 
warranted when diastolic pressure is predominantly 100 or 
more, or systolic pressure predominantly 160 or more.  A 
minimum evaluation also is warranted for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  An evaluation of 
20 percent is warranted when diastolic pressure is 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  An evaluation of 40 percent is 
warranted when diastolic pressure is predominantly 120 or 
more.  An evaluation of 60 percent is warranted when 
diastolic pressure is predominantly 130 or more.

Note (1) to Diagnostic Code 7101 provides that: Hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.

Note (2) to Diagnostic Code 7101 provides that: Hypertension 
due to aortic insufficiency of hyperthyroidism, which is 
usually the isolated systolic type, should be evaluated as 
part of the condition causing it rather than by a separate 
evaluation. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).

A March 2007 VA examination report shows the Veteran had no 
symptoms presently.  He was taking Felodipine 2.5 mg daily 
with good results and no side effects.  His blood pressure 
taken three times that day were 128/70, 117/61, and 117/65.  
He had no arterial sclerotic complications of hypertension.  
The diagnosis was essential hypertension in good control on a 
single does of Felodipine daily.  VA treatment records dated 
from 2006 to 2007 show blood pressure readings with diastolic 
pressure ranging from 61 to 88 and systolic pressure ranging 
from 101 to 143.  

The medical evidence does not approximate the criteria for a 
10 percent evaluation for hypertension.  The diastolic 
pressure readings are not close to 100 and the systolic 
readings are not close to 200.  The Veteran's hypertension is 
shown to be controlled with medication.  There also is not 
shown to be a predominant history of diastolic pressure of 
100.  VA treatment records dated in 2003 show diastolic 
pressure in the range of 76 to 85.  Where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.

The level of impairment associated with the Veteran's 
hypertension has been relatively stable throughout the 
appeals period, or at least has never been worse than what is 
warranted for a 0 percent rating.  Therefore, the application 
of staged ratings (i.e., different percentage ratings for 
different periods of time) is inapplicable.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against the increased 
rating claim for hypertension; there is no doubt to be 
resolved; and an increased rating is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Hearing loss

The RO granted service connection for bilateral hearing loss 
in October 1972 assigning a 0 percent evaluation, effective 
June 10, 1972.  The Veteran filed an increased rating claim 
for bilateral hearing loss in July 2006.

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The exceptional patterns of hearing impairment as provided 
under 38 C.F.R. § 4.86 applies when the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.

On authorized VA audiological evaluation in December 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
30
60
60
43
LEFT
25
45
50
50
43

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  

These audiological findings, when applied to the above cited 
rating criteria, translate to literal designations of Level I 
hearing in both ears.  These findings do not support the 
assignment of a rating higher than 0 percent under applicable 
regulations. See 38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  
The Veteran's acuity also does not fall under the exceptional 
patterns of hearing impairment, as pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is not shown to be 55 decibels or more; or 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz. See 38 C.F.R. § 4.86.

The level of hearing loss impairment in the ears has been 
relatively stable throughout the appeals period, or at least 
has never been worse than what is warranted for a 0 percent 
rating.  Therefore, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The preponderance of the evidence is against the increased 
rating claim for bilateral hearing loss; there is no doubt to 
be resolved; and an increased rating for bilateral hearing 
loss is not warranted.

Extraschedular

The Veteran's disability picture has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  A July 2007 VA examination report notes that the 
Veteran was retired and last worked as a security guard in 
1989.  The report further notes that the Veteran was 
completely independent in his activities of daily living.  
The record does not show any marked interference with 
employment due to the service-connected disabilities on 
appeal.  The record also does not show any frequent periods 
of hospitalization due to these disabilities.

The current schedular criteria adequately compensate the 
Veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

III.  New and material evidence for Agent Orange exposure and 
PTSD

The RO originally denied entitlement to service connection 
for Agent Orange exposure and PTSD in February 2004.  The 
Agent Orange claim was denied on the basis that exposure to 
Agent Orange, in and of itself, was not a disability for VA 
purposes.  The PTSD claim was denied on the basis that there 
was no medical diagnosis of a disability or confirmed 
stressors in service.  The Veteran was notified of this 
decision and filed a notice of disagreement, but after 
receiving the statement of the case, the Veteran did not file 
a VA-Form 9.  Thus, the February 2004 decision became final. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.160(d) (2008).

The Veteran filed claims to reopen entitlement to service 
connection for Agent Orange exposure and PTSD in July 2006.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Agent Orange exposure

The evidence considered since the last final RO decision in 
February 2004 includes VA medical records dated from June 
2005 to November 2007, which do not reflect any treatment for 
diseases presumptively related to Agent Orange exposure.  
However, June 2005 and November 2006 VA medical records note 
findings of monoclonal gammopathy of undetermined 
significance.  The Veteran also stated that he had multiple 
myeloma with pain in the bones and biodeficiency.  This 
evidence is new as it was not previously of record.  The 
evidence also is material as it relates to an unestablished 
fact necessary to substantiate the claim, particularly that 
the Veteran has a present disease related to his exposure to 
Agent Orange.  As noted, in determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Veteran also stated that he has bone marrow 
disease, aplastic-anemia with bleeding from his nose, mouth, 
and other sites, and polycythemia with dizziness in his head 
and severe itching.  Additionally, he mentioned that he had 
loss of sex drive from July 1969 to July 1970 in service.  
Therefore, the information submitted since the last final 
rating decision constitutes new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a); and reopening the claim 
is warranted. 38 U.S.C.A. § 5108.

The Veteran's claim to reopen entitlement to service 
connection for Agent Orange exposure based on new and 
material evidence has been considered with respect to VA's 
duty to notify and assist.  Given the favorable outcome noted 
above, no conceivable prejudice to the Veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).





PTSD

Evidence considered at the time of the last final rating 
decision denying service connection for PTSD in February 2004 
includes service treatment and personnel records and VA 
medical records dated from May 2003 to December 2003.

Personnel records show that the Veteran served in Vietnam and 
that his military occupational specialty was supply 
specialist.  He also served as a Maintenance Sergeant and in 
the Fire Department.  The service treatment records are 
negative for any findings of psychiatric or mental health 
treatment.  At the July 1971 retirement physical, clinical 
psychiatric evaluation was normal.  The Veteran also stated 
that he did not have then or ever any complaints of 
depression or excessive worry, frequent or terrifying 
nightmares, or nervous trouble of any sort.  After service, 
the Veteran submitted a statement in March 2004 that he 
suffered from confusion, flashbacks, nightmares, relationship 
problems, loss of interest in doing things, memory loss, 
guilt, difficulty concentrating, and irritability, among 
other symptoms.  He did not provide any specific stressor 
events that happened in service that he related to his 
claimed PTSD.  Post-service VA medical records were negative 
for any psychiatric treatment.

Evidence considered since the final rating decision in 
February 2004 includes VA medical records dated from June 
2005 to November 2007.  A September 2007 VA medical record 
notes the Veteran was having nervousness and frequent 
nightmares involving a building he used to work at in 
security.  He denied any traumatic event there.  An October 
2007 VA mental health outpatient treatment note shows the 
Veteran had some symptoms of major depressive disorder with 
tearfulness and social withdrawal.  It was also noted that he 
had emotional lability demonstrated at conversation cues to 
recall Korean experiences.  A November 2007 VA mental health 
evaluation shows the Veteran had nervousness and nightmares 
about a security job he had. 

This evidence is new as it was not considered at the time of 
the last final denial.  The evidence is not material, 
however, as none of the medical records show any diagnosis of 
PTSD or any reported in-service stressor events.  While major 
depressive symptoms were noted as due to Korean War 
experiences on an October 2007 mental health record, the 
Veteran still has not provided any specific stressor 
statements regarding any traumatic experience he had in 
service.  He only mentioned nightmares related to a security 
job he had after service.  Nothing submitted since the time 
of the last rating decision points to any material fact 
necessary to substantiate the claim, mainly that there is a 
present diagnosis of PTSD related to a specific stressor 
event in service.  Therefore, none of the information 
submitted since the last final rating decision constitutes 
new and material evidence within the meaning of 38 C.F.R. § 
3.156(a); and reopening the claim is not warranted. 38 
U.S.C.A. § 5108.


ORDER

Entitlement to an increased evaluation of 50 percent for 
bilateral pes planus is granted, subject to the rules and 
payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
hallux valgus, right foot is denied.

Entitlement to an evaluation in excess of 10 percent for 
hallux valgus, left foot is denied.

Entitlement to an evaluation in excess of 0 percent for 
hypertension is denied.

Entitlement to an evaluation in excess of 0 percent for 
bilateral high frequency hearing loss is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for PTSD and the claim is not 
reopened.

New and material evidence has been submitted to reopen a 
claim for service connection for Agent Orange exposure and 
the claim is reopened.


REMAND

The Veteran seeks service connection for a disability 
associated with Agent Orange exposure.  He is presumed to 
have been exposed to Agent Orange in service, as he served in 
Vietnam from July 15, 1969 to July 14, 1970.  Post service VA 
medical records dated in June 2005 and November 2006 note 
findings of monoclonal gammopathy of undetermined 
significance.  A medical opinion should be provided to 
determine whether there is any relationship between this 
finding and exposure to Agent Orange in service.  The Veteran 
also stated that he had multiple myeloma with pain in the 
bones and biodeficiency, bone marrow disease, loss of sex 
drive from July 1969 to July 1970 in service, aplastic-anemia 
with bleeding from his nose, mouth, and other sites, and 
polycythemia with dizziness in his head and severe itching.

The Veteran also seeks an increased rating for 
melorheostosis.  The Veteran's melorheostosis of the left 
side is rated by analogy under Diagnostic Code 5003 for 
arthritis.  Melorheostosis is defined as a form of 
osteosclerosis or hyperostosis extending in a linear track 
through one of the long bones of an extremity, and consisting 
of proliferated ivory-like new bone.  See Dorland's 
Illustrated Dictionary, 28th Edition, 1006.  

When the RO originally granted service connection for 
melorheostosis, left side in October 1972, the RO noted that 
the Veteran's melorhoestosis was rated as analogous to 
osteoarthritis, 10 percent for each painful joint described 
or shown on x-ray: 10 percent under Diagnostic Code 5290 for 
cervical spine, 10 percent under Diagnostic Code 5203 for 
clavicle and scapula, 10 percent under Diagnostic Code 5211 
for ulna, left, and 10 percent under Diagnostic Code 5255 for 
left hip, combined as a 30 percent evaluation.  Thus, the 
Veteran essentially is rated for five separate disabilities 
associated with his melorheostosis.

The new rating criteria for evaluating the cervical spine 
apply to the Veteran's claim.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2008).  
The Veteran, however, has not been advised of the new 
criteria and was actually evaluated under the criteria for 
rating the cervical spine that was in effect prior to 
September 26, 2003 in the August 2007 statement of the case 
(Diagnostic Code 5290).  The Veteran should receive the 
proper notice of the criteria for rating the cervical spine.  
 
Moreover, since additional development is necessary for the 
increased rating claim for melorheostosis, all of the 
diagnostic codes considered in rating this disability should 
be provided to the Veteran in the appropriate notice letter, 
pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
hematology examination to determine 
whether it is at least as likely as not 
that the Veteran has any present blood 
disorder that is related to his exposure 
to Agent Orange in service.  Special 
consideration should be given to post-
service findings of monoclonal gammopathy 
of undetermined significance.  The Veteran 
also stated that he had multiple myeloma 
with pain in the bones and biodeficiency, 
bone marrow disease, loss of sex drive 
from July 1969 to July 1970 in service, 
aplastic-anemia with bleeding from his 
nose, mouth, and other sites, and 
polycythemia with dizziness in his head 
and severe itching.  The examiner should 
provide an opinion as to whether the 
Veteran has any of these diagnoses and if 
necessary refer to the proper physician 
for a complete evaluation as to any 
relationship to service.  

The claims file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

2.  Send the Veteran the proper notice 
letter of all the diagnostic criteria 
considered in rating the melorheostosis of 
the left side including Diagnostic Codes 
5003, 5201, 5215, 5206, 5207, 5227, 5230, 
5251, 5252, 5253, and the General Rating 
Formula for Diseases and Injuries of the 
Spine, pursuant to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claims.  If either 
of the claims remains denied, issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


